The following opinion on motion for rehearing was filed May 3, 1905. Motion overruled. Judgment modified:
Per Curiam.
The judgment and order of this court heretofore entered in this action is modified to read as folloAvs: For the reason stated in the foregoing opinion, it is ordered that the judgment of the district court, in so far as it affects the repaving assessment levied in improvement district *45numbered 647, be reversed, and that the cause be remanded, Avith directions to the district court to dismiss the plaintiff’s alleged cause of action, in so far as it affects the assessment levied in said improvement district numbered 647, and that othenvise the decree of the district court rendered in said action remain undisturbed. It is further ordered that the motion for rehearing be denied.
Judgment modified: Rehearing denied.